In an action, inter alia, to declare the Zoning Ordinance and Zoning Map of the Village of Irvington to be unreasonable, illegal, unconstitutional and void insofar as it relates to the plaintiff’s real property, the defendant appeals from so much of an order of the Supreme Court, Westchester County, entered November 30, 1976, as (1) dismissed its first, second and fourth affirmative defenses and (2) struck its third affirmative defense, with leave to replead. Order affirmed insofar as appealed from, without costs or disbursements. Special Term’s determination is amply supported by the *590record on this appeal. Hopkins, J. P., Rabin, Hawkins and O’Connor, JJ., concur.